         Case 1:14-cr-10019-FDS Document 442 Filed 07/16/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________
                                        )
UNITED STATES of AMERICA                )
                                        )                     Crim. Action No.
            v.                          )                     14-10019-FDS
                                        )
MIGUEL FERNANDES,                       )
                                        )
            Defendant.                  )
________________________________________)

           MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
            COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582

SAYLOR, C.J.

       This is a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). On

January 7, 2016, defendant Miguel Fernandes pleaded guilty to conspiracy to possess cocaine

with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii), and 846; possession

of marijuana with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vii);

and conspiracy to launder monetary instruments in violation of 18 U.S.C. § 1956(h). On April 8,

2016, he was sentenced to a 144-month term of incarceration on each count to be served

concurrently, followed by a four-year term of supervised release. He is currently incarcerated in

FCI Schuylkill in Pennsylvania, with a projected release date of November 21, 2024. For

following reasons, the motion will be denied.

       A federal court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). A court may reduce a term of imprisonment for, among other

things, “extraordinary and compelling reasons,” but only upon a motion by the Director of the

Bureau of Prisons or by a defendant who has exhausted his administrative remedies. Id. §

3582(c)(1)(A). To exhaust those remedies, a defendant must request that the warden of his
         Case 1:14-cr-10019-FDS Document 442 Filed 07/16/20 Page 2 of 4



Bureau of Prisons institution file a motion on his behalf to reduce his sentence, and then either

(1) have that request be denied and exhaust the appeals processes of the Bureau of Prisons; or (2)

wait until 30 days have passed since that request was received. Id.

       Here, it appears that defendant has exhausted his administrative remedies. On April 21,

2020, he filed a request with the warden of FCI Schuylkill to move for a sentence reduction on

his behalf. (Def. Ex. C). Because more than 30 days have passed since his submission, this

Court has jurisdiction to consider his request. See 18 U.S.C. § 3582(c)(1)(A).

       A court may reduce a term of imprisonment if, after considering the sentencing factors

set forth in § 3553, it finds that “extraordinary and compelling reasons warrant such a reduction”

and “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). “Extraordinary and compelling reasons” include

medical condition, age, family circumstances, or other reasons as determined by the Bureau of

Prisons. U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (2018); Bureau of Prisons

Program Statement 5050.50 (2019).

       Here, defendant contends that the “extraordinary and compelling” reason to reduce his

sentence to time served is that he suffers from hypothyroidism, hypertension, high cholesterol,

and diabetes, placing him at heightened risk for death or serious illness from the current COVID-

19 pandemic. (Def. Mot. at 9-13). It is true that diabetes is a known risk factor for COVID-19

complications, and hypertension is a possible risk factor. See CENTER FOR DISEASE CONTROL

AND PREVENTION,    People Who Are at Higher Risk for Severe Illness (June 25, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. However, defendant offers no argument or evidence that, even after accounting

for these conditions, he is anything other than a 44-year old man in generally good health, whose



                                                 2
            Case 1:14-cr-10019-FDS Document 442 Filed 07/16/20 Page 3 of 4



identified health conditions are effectively managed by diet and medication. (See generally Def.

Ex. B, Fernandes Medical Records). Moreover, there is no indication that defendant is currently

at heightened risk of infection from a widespread COVID-19 outbreak at his facility. To date, it

appears that one inmate, and no staff members, at FCI Schuylkill have become infected with the

virus, and the Bureau of Prisons has instituted precautionary measures to prevent transmission.

See FEDERAL BUREAU OF PRISONS, COVID-19 Cases, https://www.bop.gov/coronavirus (last

visited July 14, 2020) (listing number of confirmed cases in each correctional facility); see also

Gov’t Opp. at 11-14 (discussing precautionary measures). In short, defendant has not shown that

his continued incarceration at FCI Schuylkill poses a specific, material risk of serious

complications from COVID-19 that rises to the level of an extraordinary and compelling reason

for release.

        Furthermore, the sentencing factors set forth in 18 U.S.C. § 3553 weigh against granting

defendant an early release. This Court originally sentenced him to a 144-month sentence, which

was below the advisory guidelines sentencing range but still substantial, based on the seriousness

of his offense and his criminal history.1 Defendant led a transcontinental drug trafficking and

money laundering conspiracy, recruiting many other individuals and earning millions of dollars

in drug proceeds. He also had a history of convictions for controlled substance offenses. (Gov’t

Opp. at 1-2). Law enforcement agents seized two kilograms of cocaine and 520 kilograms of

marijuana attributable to defendant, forming the basis of this prosecution and conviction. (Id. at

2). If he is released to home confinement now, he will have received a sentence reduction of

more than four years on a twelve-year sentence. Such an outcome would not properly reflect the

seriousness of his offense or provide adequate deterrence to criminal conduct. 18 U.S.C. § 3553.

        Because defendant has not shown that “extraordinary or compelling reasons” justify

        1
            The advisory guidelines sentencing range was 168-210 months. (Gov’t Opp. at 3).

                                                        3
         Case 1:14-cr-10019-FDS Document 442 Filed 07/16/20 Page 4 of 4



reducing his sentence to time served as requested, defendant’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

So Ordered.

                                                   F. Dennis Saylor IV
                                                   F. Dennis Saylor IV
Dated: July 16, 2020                               Chief Judge, United States District Court




                                               4
